                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEREK WILKS,                                       :
          Plaintiff,                               :
                                                   :                   CIVIL ACTION
                v.                                 :                   NO. 18-4087
                                                   :
CITY OF PHILADELPHIA, et al.,                      :
           Defendants.                             :
                                                   :

JONES, II J.                                                                SEPTEMBER 6, 2019

                                        MEMORANDUM


         Pro Se Plaintiff Derek Wilks brings this action pursuant to 42 U.S.C. § 1983 against

Defendant the City of Philadelphia (the “City”),1 alleging a violation of his First, Eighth, and

Fourteenth Amendment rights. Pending before the Court is the City’s Motion to Dismiss (ECF

No. 17) the Amended Complaint (ECF No. 12) for failure to state a claim in accordance with

Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the reasons that follow, the City’s

Motion to Dismiss shall be granted and this case shall be dismissed with prejudice.


    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY


         The following facts are construed in the light most favorable to Plaintiff. In 2017

Plaintiff was diagnosed with an anxiety disorder for which he was prescribed “Setraline/Zoloft.”

Am. Compl. 34. These medications made him delusional, agitated, and caused compulsive

behavior that led to his arrest on May 24, 2018. Am. Compl. 34-35. During the course of his


1
 Claims against Defendants Philadelphia Industrial Correction Center and its staff, including
Jane Does and John Does, Mental Health Management Inc. and its staff, including Jane Does and
John Does, and Corizon Medical Service and its staff, including Jane Does and John Does were
dismissed with prejudice. (See ECF No. 28).


                                            Page 1 of 14
arrest, Plaintiff sustained an injury to his left arm and shoulder due to the aggressive actions of

the arresting officer. Am. Compl. at 14, 152 (ECF No. 12). A subsequent examination of his

injuries at the “Rothman Institute” showed that he had a torn rotator cuff and severed ligaments

and tendons that would need to be reattached. Am. Compl. at 15. A doctor at the Rothman

Institute issued an order to “Corsion [hereinafter “Corizon”] Medical Service at P.I.C.C. County

Jail” to schedule an operation to fix these injuries. From the date of his arrest until October 17,

2018 when he was transferred from “P.I.C.C. County Jail” to S.C.I. Phoenix, Plaintiff did not

receive surgery and was only treated with medication. He filed several sick call slips regarding

his pain, requesting an MRI and surgery. Am. Compl. at 18, 27. However, he was only given

medications, including Motrin, Muscle Rub, and Ibuprofen which did nothing to alleviate his

pain. Am. Compl. at 18, 27.


         Moreover, Plaintiff’s physical injuries compounded his diagnosed anxiety disorder and

post-traumatic stress disorder that was diagnosed by Mental Health Management, Inc.

(“M.H.M.I”) in June 2018. Am. Compl. at 35. Plaintiff received “Prozac and Minipress” to

manage these conditions. Am. Compl. at 35. He filed sick call slips requesting counseling and

to speak with a doctor on several occasions, but received no reply from a doctor, was told

M.H.M.I. does not do counseling, and only received changes to his prescription dosages. Am.

Compl. at 19, 30, 35-36, 39.


         Plaintiff claims that the actions of Corizon, M.H.M.I., and P.I.C.C. amounted to

deliberate indifference because of: (1) the inordinate amount of time that passed without him

receiving surgery, (2) their failure to provide treatment that reduced his physical pain and mental



2
    The Court will use the ECF pagination unless otherwise noted.


                                            Page 2 of 14
distress, and (3) his transfer to another institution, which would require him to start the process

of obtaining treatment all over. Am. Compl. at 19-20, 36. Plaintiff claims all of these symptoms

were exacerbated by being confined to his cell for periods of 24-46 hours without exercise,

recreation, therapy, time in the library, a shower, or access to religious activities. Am. Compl. at

37, 38, 51, 56, 58, 72, 76.


       Plaintiff claims he was also subjected to assaults and other unconstitutional conditions of

confinement while housed at P.I.C.C. A breach in security led to an occasion where, while

returning to his general population cell, a protective custody inmate spit in his hair and face,

thereby violating the Philadelphia Department of Prisons Inmate Handbook. Am. Compl. at 51,

57. According to Plaintiff, protective custody cells are located on the same floor as general

population cells in P.I.C.C., which is against policy. Am. Compl. at 47. Indeed, protective

custody and general population inmates often “cross[ed] paths,” in violation of the Philadelphia

Prison’s Policies and Procedures. Am. Compl. at 48. This unsanctioned conduct occurred

during recreation time and when general population inmates served food and cleaned on the

protective custody unit. Am. Compl. at 49.


       Plaintiff claims that the “Warden, Shift Commanders, [and] Subordinate Staff” operated

P.I.C.C. “with a no care/deliberate indifference by breaking rules, policies, and plaintiff’s

constitutional rights.” Am. Compl. at 47. He claims this behavior led to “verbal attacks,

assaults” and a “masing” incident by C/O Bruce. Am. Comp. at 49-50. He also claims that

P.I.C.C. was routinely understaffed, which led to unequal recreation time for the protective

custody and general population inmates. Am. Compl. at 47-49. The understaffing also caused

Plaintiff to miss attending weekly worship services. Am. Compl. at 72-73, 75.




                                            Page 3 of 14
       Finally, Plaintiff claims there were unsanitary food and living conditions at P.I.C.C. Am.

Compl. at 67, 68. The food he received was often cold, over cooked, and contaminated due to

being served uncovered. Am. Compl. at 67. He also claims that the block officers allowed the

condiments for his food to be stolen, which was evident, as an example, by him being entitled to

four sugar packets but only receiving two on certain occasions. Am. Compl. at 67. As to the

conditions in his cell block, Plaintiff had to sleep on torn mattresses and sheets, take cold

showers, and circumnavigate stagnant water left on the floor from leaky pipes and roof. Am.

Compl. at 68.


       Plaintiff sought relief for these actions by filing his Complaint on September 21, 2018.

(ECF No. 2). At the same time, Plaintiff also filed an application to proceed in forma pauperis

(“IFP”). (ECF No. 1). The Court granted Plaintiff IFP status, deemed the Complaint filed, and

dismissed his claims against the Philadelphia Department of Prisons and Philadelphia Industrial

Correction Center (“P.I.C.C.”) with prejudice as legally baseless pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) because neither entity is subject to suit. September 27th Order at ¶¶ 5-6 (ECF

No. 5). The Court construed Plaintiff’s claims against both entities as being against the City.

(ECF No. 5). September 27th Order at ¶¶ 5-6. On November 2, 2018, Plaintiff sought leave to

amend the Complaint to add Corizon and M.H.M.I. as Defendants. First Mot. Leave at 2. The

Court denied Plaintiff’s Motion for Leave to File an Amended Compliant without prejudice

because he failed to state a claim against Corizon or M.H.M.I. November 26th Order at 2. On

November 30, 2018, Plaintiff then filed an Amended Complaint without leave. (ECF No. 12).

The Court originally struck the amendment, (see ECF No. 14), and later deemed it filed after

Plaintiff filed a Second Motion for Leave to File an Amended Complaint. (ECF No. 17). In the

Amended Complaint Plaintiff reasserted claims P.I.C.C. and its staff, Corizon and its staff, and



                                            Page 4 of 14
M.H.M.I. and its staff that the court dismissed with prejudice as legally baseless pursuant to

§ 1915(e)(2)(B)(i) due to P.I.C.C. not being amenable to suit and Plaintiff’s failure to plausibly

plead the elements of municipal liability as to Corizon and M.H.M.I. June 26th Order at 1-2

(ECF No. 28).


         Thus, pending before the Court is the Motion to Dismiss the Amended Complaint by the

only remaining defendant, the City. (ECF No. 18). Plaintiff filed an Opposition to the Motion to

Dismiss (ECF No. 18) and this matter is now fully briefed and ripe for adjudication.


   II.      STANDARD OF REVIEW


         Courts reviewing a motion to dismiss pursuant to Rule 12(b)(6) must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotation

marks omitted). This inquiry requires courts to separate factual allegations from legal

conclusions and determine whether the well-pled facts state a “plausible claim for relief.”

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “In other words, a

complaint must do more than allege the plaintiff’s entitlement to relief. A complaint has to

‘show’ such an entitlement with its facts.” Fowler, 578 F.3d at 211 (citing Phillips, 515 F.3d at

234-35).




                                            Page 5 of 14
   III.      DISCUSSION


          Section 1983 is not a source of substantive rights, thus for Plaintiff to state a claim

pursuant to this section he must plausibly allege a deprivation of a right secured by federal law

by a person acting under color of state law. See Nicini v. Morra, 212 F.3d 798, 806 (3d Cir.

2000). Plaintiff alleges that while housed at P.I.C.C. he was denied his right to exercise his

religion and subjected to cruel and unusual punishment in violation of the First, Eighth and

Fourteenth Amendments. Plaintiff has not set forth any express violations of the Fourteenth

Amendment, therefore the Court will address his Eighth Amendment claims under both the

Eighth and Fourteenth Amendments due to the uncertainty of Plaintiff’s custody status while at

P.I.C.C.


          As the City is the only remaining defendant, to survive the Motion to Dismiss Plaintiff

also had to plead the elements of municipal liability set forth in Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 694 (1978). Municipalities such as the City may only be held liable for the torts

of its employees under § 1983 if the employee: (1) “acted pursuant to a formal government

policy or a standard operating procedure long accepted within the government entity”; (2) “has

individual policy making authority rendering his or her behavior an act of official government

policy”; or (3) acted in an unconstitutional manner and “an official with authority has ratified the

unconstitutional actions . . . rendering such behavior official for liability purposes.” McGreevy v.

Stroup, 413 F.3d 359, 368 (3d Cir. 2005). With respect to identified policies and procedures,

where a prison regulation impinges upon an inmate’s constitutional rights, the alleged violation

is redressable where the regulation was not reasonably related to a legitimate penological

interest. Turner v. Safely, 482 U.S. 78, 89 (1987). Courts must make this evlauation in light of a




                                              Page 6 of 14
prison’s central objective of safeguarding institutional security. Bell v. Wolfish, 441 U.S. 520,

547 (1979).


       After a liberal construction of the Amended Complaint, the Court holds that Plaintiff has

failed to plausibly state a claim against the City by failing to plead a constitutional violation or

Monell liability. As Plaintiff has already had an opportunity to amend the Complaint, the Court

will grant the City’s motion and dismiss the Amended Complaint with prejudice.


               A. First Amendment


       Inmates have a First Amendment right to practice their religion while incarcerated. Bell,

441 U.S. at 544. Plaintiff claims the he was prevented from doing so on several occasions due to

understaffing, excessive time in his cell, and the manner in which church services were

announced. However, Plaintiff’s claims are without merit as he has failed to plead Monell

liability or an actual constitutional violation. As to Monell, Plaintiff fails to allege with any

specificity the alleged offending policy relevant to staffing, church attendance, or announcement

of religious services. Indeed, Plaintiff concedes that other inmates attended church services, and

thus cannot reasonably be alleging that a policy existed preventing church attendance.

Moreover, Plaintiff has failed to plead with any specificity an offending custom or practice. He

simply alleged that certain prison staff made church announcements “in a different way” that

ultimately prevented his ability to attend services. Am. Compl. at 72-73. Plaintiff’s failure to

identify a specific individual is fatal to his claim. But even if the Court were to ignore this point,

Plaintiff has not pled how or when this alleged unconstitutional behavior was brought to the

attention of someone in a supervisory capacity. Plaintiff’s allegations are thus completely




                                            Page 7 of 14
lacking in the factual specificity that could reasonably support a claim that Plaintiff’s treatment

resulted from a policy, practice, or custom of the City.

        Nonetheless, to the extent the Court were to assume, for purposes of this motion only,

that Plaintiff could plausibly plead Monell liability, and thus permit him leave to amend, doing

so is futile as Plaintiff still fails to allege a constitutional violation despite already amending his

complaint. Plaintiff has not alleged that he was barred from practicing his religion, but rather

that he was dissatisfied with the frequency of his church attendance, which does not state a

cognizable First Amendment claim. See Adegbuji v. Green, 280 Fed. App’x 144 (3d Cir. 2008).

                B. Eighth Amendment


        The Eighth Amendment entitles convicted inmates to be free from cruel and unusual

punishment. Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir. 1997) (internal quotation omitted).

In application, the Eighth Amendment: “imposes a duty upon prison officials to take reasonable

measures to protect prisoners from violence at the hands of other prisoners,” Leavy, 117 F.3d at

747, be free from excessive force by prison officials, Passmore v. Ianello, 528 Fed. Appx. 144,

147 (3d Cir. 2013), prohibits conditions of confinement that deny “the minimal civilized

measures of life’s necessities,” Rhodes v. Chapman, 452 U.S. 337, 347 (1981), and proscribes

“deliberate indifference to serious medical needs.”

        Plaintiff has claimed that: (1) an inmate spit on him, Am. Compl. at 51, (2) a prison guard

used “mase [or pepper spray],” on him and verbally assaulted him, Am. Compl. at 49-50, (3) he

often had to eat cold and overcooked food without his allotted condiments, Am. Compl. at 67,

(3) he was forced to sleep on torn bedding and navigate around stagnant water on the floor, Am.

Compl. at 68, (4) he, as a general population inmate, was given less recreation and law library

time than protective custody inmates, Am. Compl. at 51, and (5) an injury he sustained during



                                             Page 8 of 14
his arrest was not treated appropriately, which led to severe and undue physical pain and mental

distress. Am. Compl. at 14-17, 19-20, 34-36. Plaintiff claims that these violations resulted from

the Warden and prison staff’s failure to follow the Philadelphia Prison’s Policies and Procedures

regarding housing protective custody and general population, poor training, and a culture of

deliberate indifference Am. Compl. at 17-20, 26-27, 47-50, 67-68.

       Turning first to Plaintiff’s assault claims. With respect to the alleged verbal harassment

and spitting incident, the Court will construe those allegations as an Eighth Amendment failure

to protect claim. Although by no means condoned, verbal abuse does not violate the Eighth

Amendment. Dunbar v. Barone, 487 F. App’x 721, 723 (3d Cir. 2012). As to the spitting

incident, Plaintiff has not plausibly pled that a protective custody inmate is more or less likely

than a general population inmate to behave in this manner, and thus there is no factual basis from

which the Court may reasonably infer that the Warden and/or prison staff were deliberately

indifferent to such a risk. Moreover, though concededly untoward and undesired behavior,

Plaintiff has not plausibly pled how this incident seriously harmed him. The Court need not

address whether Plaintiff plausibly pled Monell liability because neither incident raises a

constitutional claim. However, even if the Court were to assume Plaintiff could plead a

constitutional violation if given leave to amend, Plaintiff has cited no policy, custom or failure in

training that would attribute the alleged actions to the City under Monell.


       Turning next to the alleged pepper spray incident, the Court will construe these

allegations as an excessive force claim. When considering such a claim, the Court must consider

whether the force was applied in a “good-faith effort to maintain or restore discipline, or

maliciously and sadistically” to cause harm. Passmore, 528 Fed. Appx. at 147. To make this

determination, the Court must consider: “(1) the need for the application of force; (2) the



                                            Page 9 of 14
relationship between the need and the amount of force that was used; (3) the extent of the injury

inflicted; (4) the extent of the threat to the safety of staff and inmates, as reasonably perceived by

prison officials; and (5) any efforts made to temper the severity of a forceful response. Id.

Plaintiff’s sole allegation that he was “mas[ed]” fails to demonstrate an entitlement to relief as it

provides no other factual allegations from which the Court could reasonably infer that C/O Bruce

acted maliciously and sadistically to cause him harm. Moreover, as C/O Bruce was never named

as a Defendant in this action and Plaintiff has cited no policy, custom or failure in training

regarding the use of pepper spray or force, there are no plausibly pled facts that these alleged

actions should be attributed to the City under Monell.


       As to his conditions of confinement claim, Plaintiff must “establish both an objective

element—that the deprivation was sufficiently serious—and a subjective element—that a prison

official acted with a sufficiently culpable state of mind, i.e. deliberate indifference.” Thomas v.

SCI-Graterford, No. 11-6799, 2014 WL550555 at *4 (E.D. Pa. Feb. 12, 2014) (internal citations

omitted). In determining whether the conduct alleged objectively comports with “evolving

standards of decency,” see Rhodes, 452 U.S. at 347, the Court must “consider the totality of the

circumstances of his confinement,” including “the length of time [he was] exposed to the

conditions at issue.” (Id.). Plaintiff is entitled to “humane conditions of confinement,” which

include receiving “adequate food, clothing, shelter and medical care.” Farmer v. Brennan, 511

U.S. 825, 832 (1994). However, Plaintiff’s concerns with his bedding, food, showers, and

stagnant water over a six-month period do not rise to the level of inhumane. See e.g., Liles v.

Camden County Dept. of Corrections, 225 F.Supp.2d 450, 459 (3d Cir. 2002). The Court is

sympathetic to Plaintiff’s discomfort with his living conditions, but it must not impose its “own

notions of enlightened policy” by setting a standard for prison conditions that exceed those of



                                           Page 10 of 14
many non-incarcerated individuals. Rummel v. Estelle, 445 U.S. 263, 285 (1980) (Stewart, J.,

concurring). Plaintiff’s inability to plead a constitutional violation, alleviates any need to

address whether he has pled Monell liability. However, even assuming Plaintiff could plead a

constitutional violation with an opportunity to amend, he has failed to identify any specific

policy that was violated or allege with anything more than unsupported conclusory allegations

that there was a custom or culture that permitted the alleged constitutional violation.


       Finally, as to Plaintiff’s allegations regarding his denial of medical care, to state a claim

Plaintiff must demonstrate the City’s “deliberate indifference to [his] serious medical needs.”

Turner v. Attorney General Pennsylvania, 505 Fed. Appx. 95, 100 (3d Cir. 2012) (internal

quotation omitted). A medical need is sufficiently serious if it is one “that has been diagnosed by

a physician as requiring treatment or one that is so obvious that a lay person would easily

recognize the necessity of a doctor’s attention.” Casilla v. New Jersey State Prison, 381 Fed.

Appx. 234, 236 (3d Cir. 2010) (internal quotation omitted). Plausibly pleading deliberate

indifference to such a need requires a showing of more than “simple negligence or lack of due

care.” Turner, 505 Fed. Appx. at 100. It can be shown by “a prison official intentionally

denying or delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Casilla, 381 Fed. Appx. at 236. “Absent a reason to believe (or actual knowledge)

that prison doctors or their assistant are mistreating (or not treating) a prisoner, a non-medical

prison official [] will not be chargeable with the Eighth Amendment scienter requirement of

deliberate indifference.” Id. (quoting Spruill v. Gillis, 372 F.2d 218, 236 (3d Cir. 2004).


       Assuming Plaintiff was diagnosed with a rotator cuff injury and torn tendons, and that

surgery was indicated or ordered, a liberal construction of Plaintiff’s allegations does not

demonstrate that his inability to obtain a surgery or to receive his preferred treatment for his


                                           Page 11 of 14
mental maladies rises to the level of deliberate indifference. See Casilla, 381 Fed. Appx. at 236

(plaintiff’s “mere disagreement as to the proper medical treatment” did not state an Eighth

Amendment claim where he received medical treatment but there was a one-year delay in him

receiving knee surgery). Plaintiff has not plausibly pled that the desired surgery was emergent or

that it had to be obtained by a certain time, or other facts from which the Court could reasonably

infer that the five to six-month delay in him receiving surgery amounted to deliberate

indifference. Plaintiff has not plausibly plead that his need for surgery was so obvious that any

lay person would have recognized this need. And Plaintiff has not identified any prison official

that intentionally delayed or interfered with his obtaining treatment. Plaintiff did allege that he

was transferred from P.I.C.C. to S.C.I. Phoenix, but there was nothing in his allegations from

which the Court could reasonably infer that this transfer was the result of anything more than

administrative need. As Plaintiff did receive treatment on his arm and shoulder including

examinations and medication, Plaintiff has not plausibly pled deliberate indifference to his

alleged need for surgery.


       As to treatment for Plaintiff’s anxiety and PTSD, again assuming the truth of these

allegations and that his alleged diagnoses amounted to serious medical needs, Plaintiff has

nonetheless failed to plead deliberate indifference. A liberal construction of Plaintiff’s claims in

a light most favorable to him at best demonstrates his preference for receiving counseling in

addition to the medication he received. These allegations are not sufficient to meet the “stringent

standard” of deliberate indifference. Mattern v. City of Sea Isle, 657 Fed. Appx. 134, 140 (3d

Cir. 2016).


       In sum, and at best, Plaintiff has set forth allegations regarding his shoulder injury,

anxiety, and PTSD that could conceivably evidence simple negligence or lack of due care, but


                                           Page 12 of 14
Eighth Amendment liability does not attach to those claims. Turner, 505 Fed. Appx. at 100. As

Plaintiff has failed to plead a constitutional violation, the Court need not address whether he has

pled Monell liability. However, even assuming Plaintiff could plead a constitutional violation,

he has failed to identify any specific policy that was violated or allege with anything more than

unsupported conclusory allegations that there was a custom or culture that caused his alleged

denial of medical care.


               C. Fourteenth Amendment


       The Court is unclear as to whether Plaintiff’s incarceration at P.I.C.C. resulted from a

conviction or his status as a pretrial detainee. Consequently, the Court will also construe the

Amended Complaint as setting forth claims under the Fourteenth Amendment for Plaintiff’s

alleged subjection to conditions of confinement amounting to punishment prior to the

adjudication of guilt. Hubbard v. Taylor, 399 F.3d 150, 158 (3d Cir. 2005). A condition of

confinement claim and denial of medical care claim under the Fourteenth Amendment have the

same subjective and objective components as an Eighth Amendment claim. Kost v. Kozakiewicz,

1 F.3d 176, 188 (3d Cir. 1993); Mattern, 657 Fed. Appx. at 139. Similarly, as a pretrial detainee

is entitled to “no less protection for personal security than that afforded to convicted prisoners,”

Colburn v. Upper Darby Twp., 838 F.2d 663, 668 (3d. Cir. 1988), a failure to protect and

excessive force claim proceeds under the same analysis as an Eighth Amendment claim.

Consequently, for the reasons set forth above, Plaintiff has not sufficiently pled a Fourteenth

Amendment failure to protect, excessive force, conditions of confinement, or denial of medical

care claim.




                                           Page 13 of 14
   IV.      CONCLUSION


         For the foregoing reasons, the Court will grant the City’s motion and dismiss the

Amended Complaint with prejudice. Plaintiff has already amended his complaint and sought

leave to amend, which the Court denied (see ECF No. 28), therefore giving him another

opportunity to amend would be futile. See Berkery v. Wissahickon School Dist. Bd. Of

Directors, 628 Fed. Appx. 109, 112 (3d Cir. 2015). An appropriate Order follows.


                                                      BY THE COURT:




                                                      /s/ C. Darnell Jones, II
                                                      C. DARNELL JONES, II          J.




                                           Page 14 of 14
